DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joshua L. Jones (Reg. No. 57,044) on 3 September 2021.
The last paragraph on Page 3 of the amendment filed on 2 July 2021 (or the paragraph on page 7 of the original Specification, lines 17-20) has been amended to the following final form:
The split retaining ring 40 is configured to be radially expanded within the retention slot 54 in the annular reception flange 36 of the outer shaft component 30 so that the spaced apart ears 42a and 42b of the split retaining ring 40 are retained in the retention slot 54, when the split retaining ring 40 is in the radially expanded condition.
The Abstract of the Specification has been amended to the following final form:
A system 
Claim 9 is cancelled and Claims 1, 10, and 15 have been amended to the following final form:
Claim 1
	A system for axially retaining two coaxial components, comprising:
a) 	an inner component having an annular compression groove formed in a radially outer surface thereof, said inner component being hollow and including a smaller radius through hole at one end transitioning to a larger radius through hole at a second end;

c) 	a split retaining ring installed in the annular compression groove of the inner component, wherein the split retaining ring is adapted for movement between a radially compressed condition to facilitate axial engagement of the inner component within the outer component and a radially expanded condition to facilitate radial engagement of the split retaining ring in the annular engagement groove of the outer component, so that the inner and outer components are axially locked together, wherein the split retaining ring has a pair of spaced apart outwardly extending ears, and wherein with the inner and outer components locked together, the larger radius through hole of the inner component is positioned within the larger radius through hole of the outer component.
Claim 10
	A system as recited in Claim [[9]] 8, wherein the spaced apart ears of the split retaining ring are approximated toward one another to pass axially through the insertion slot into the annular retention flange of the outer shaft, when the split retaining ring is in the radially compressed condition.
Claim 15
A method for preventing relative axial movement of two rotating coaxial components, comprising:
a) 	installing a split retaining ring in an annular compression groove formed in a radially outer surface of an inner component, said inner component being hollow and including a smaller radius through hole at one end transitioning to a larger radius through hole at a second end, wherein the split retaining ring has a pair of spaced apart outwardly extending ears;Application No. 16/242,1058Docket No.: 1510801.958US1
b) 	radially compressing the split retaining ring within the annular compression groove of the inner component;
c)	axially inserting the inner component into an outer component, said outer component being hollow and including a smaller radius through hole at one end transitioning to a larger radius through hole at a second end; and
d) 	permitting the split retaining ring to radially expand into an annular engagement groove formed in a radially inner surface of the outer component to axially lock the inner and 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1-8 and 10-15 are allowed. Claim 9 has been cancelled.
The following is an examiner’s statement of reasons for allowance:
The prior arts fail to fairly show or suggest, alone or in combination, a system for axially retaining two coaxial components comprising all the limitations of the approved Examiner’s amendment of independent Claim 1, a system for axially retaining two coaxial shafts comprising all the limitations of amended independent Claim 12, and a method for preventing relative axial movement of two rotating coaxial components comprising all the limitations of the approved Examiner’s amendment of independent Claim 15.
Specifically, previously applied reference Hopson et al. (US 2018/0320742 A1) discloses all the limitations of amended Claims 1, 12, and 15, but fails to disclose that the inner component is hollow and includes a smaller radius through hole at one end transitioning to a larger radius through hole at a second end, that the outer component is hollow and includes a smaller radius through hole at one end transitioning to a larger radius through hole at a second end, and that, with the inner and outer components locked together, the larger radius through hole of the inner component is positioned within the larger radius through hole of the outer component.
Moreover, previously cited reference Wirth et al. (US 6,561,720 B2) discloses all the limitations of amended Claims 1 and 15, but fails to disclose that the split retaining ring has a pair of spaced apart outwardly extending ears.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.C./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678